Citation Nr: 1110334	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-41 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Mena Regional Health System on October 9, 2009.


REPRESENTATION

Appellant represented by:	Arkansas State Department of Veterans Affairs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran apparently had active service from January 1966 to November 1969.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs Medical Center in Little Rock, Arkansas, which denied reimbursement or payment of the unauthorized medical expenses at issue.

The Veteran requested a hearing before the Board by videoconference.  The requested hearing was conducted by the undersigned Veterans Law Judge in  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that if a Veteran who obtains unauthorized private emergency treatment is in receipt of total disability compensation and had been found to be totally and permanently disabled, the Veteran is entitled to payment or reimbursement of his care.  The claims file before the Board indicates that the amount of compensation the Veteran receives, in excess of $2,800 monthly, is commensurate with the rate for total disability.  The date on which the Veteran began receiving this amount of compensation, and the basis of the calculated amount of compensation, is unclear.  The claims file does not indicate whether the Veteran, if in receipt of total compensation, has been found permanent disabled.  Without this specific information, the Veteran cannot complete appellate review.  

At his December 2010 videoconference hearing, the Veteran contended that he had been advised by his private provider that he should seek emergency department treatment.  The Veteran indicated that the private provider had treated him earlier in week for the symptoms, and was concerned that the Veteran might have a much more serious condition when the Veteran did not improve in response to the treatment.  The Veteran has not submitted a statement from the private provider who advised him to seek emergency care, and has not submitted records of the private care he testified he received before seeking private emergency treatment.  The Veteran should be afforded an opportunity to submit that evidence, and then the claim should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file information which reflects the Veteran's adjudicated disability level, the disabilities for which the Veteran has been granted service connection, and the determinations as to whether or not those disabilities are permanent and total.

2.  Afford the Veteran an opportunity to submit in writing a statement from the private provider who recommended that he seek emergency treatment.  

The Veteran should submit or identify the private provider who treated the Veteran for the disorder for which he sought emergency treatment on October 9, 2009, prior to the date on which the Veteran sought emergency treatment.  

3.  After the above evidence has been received, or found to be unavailable, readjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



